
	
		II
		111th CONGRESS
		1st Session
		S. 1785
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require State
		  approving agencies to approve courses of education that have been accredited
		  and approved by a nationally recognized accrediting agency or association, and
		  for other purposes.
	
	
		1.Mandatory approval of
			 accredited coursesSection
			 3675(a)(1) of title 38, United States Code, is amended—
			(1)by striking A State and
			 inserting Subject to subsection (b), a State;
			(2)by striking agency may and
			 all that follows through such courses have and inserting the
			 following: “agency—
				
					(A)shall approve the courses offered by
				an educational institution when such courses
				have
					;
			(3)by redesignating
			 subparagraphs (B) through (D) as clauses (i) through (iii), respectively;
			 and
			(4)in subparagraph
			 (A)—
				(A)by adding
			 and after or association;; and
				(B)by inserting
			 before clause (i), as redesignated by paragraph (4), the following new
			 subparagraph (B):
					
						(B)may approve the courses offered by an
				educational institution
				when—
						.
				
